On the facts disclosed the court, in the exercise of sound discretion, should refuse to assume jurisdiction. Order entered February 28, 1939, so far as appealed from, the resettled order entered April 29, 1939, and the order entered on or about April 12, 1939, unanimously reversed, with twenty dollars costs and disbursements to the appellant, the motion of plaintiff Daniel Petruzzi, as administrator, etc., to compel acceptance of an amended summons and complaint or to add Frank Solon and Dana Solon as plaintiffs denied, and defendant’s motion to dismiss the amended complaint granted. Present — Martin, P. J., Glennon, Dore, Cohn and Callar' han, JJ.